Parker, Justice, denied the motion, and held, that no motion for leave to issue execution was necessary, except in cases where no execution had been issued within the five years, thus agreeing with Mason, J., in Pierce agt. Crane, (4 How. Pr. Rep. 257,) and differing from Mitchell, J., in Currie agt. Noyes, (1 Code Reporter, 198, new series.)
He held that where an execution had been issued within the five years, the party might issue execution at any time thereafter without application to the court.